--------------------------------------------------------------------------------

                                                                                            Exhibit
10.1
 
 
 


AMENDED AND RESTATED STOCK SUBSCRIPTION
 
AND SHARE TRANSFER AGREEMENT
 
THIS AMENDED AND RESTATED STOCK SUBSCRIPTION AGREEMENT AND SHARE TRANSFER
AGREEMENT (this “Agreement”) is made and entered into effective as of December
29, 2006, by and between New World Brands, Inc., a Delaware corporation (the
“Company”), P&S Spirit, LLC, a Nevada limited liability company (the
“Subscriber”), and David Kamrat (“D. Kamrat”) and Noah Kamrat (“N. Kamrat”, and
together with D. Kamrat the “Kamrats”).
 
RECITALS:
 
On December 29, 2006, the Company and the Subscriber entered into a Stock
Subscription Agreement (the “Original Subscription Agreement”), which the
parties hereto now desire to amend and restate in its entirety, effective as of
the date of the execution thereof.
 
Pursuant to the terms and conditions of hereof, the Company desires to issue and
sell, and the Subscriber desires to purchase, shares of Series A Convertible
Preferred Stock, par value $0.01 per share, of the Company (the “Series A
Preferred Stock”), as well as warrants (“Warrants”) to purchase additional
shares of Series A Preferred Stock, on the terms and subject to the conditions
set forth herein.
 
The Subscriber’s agreement to enter into this Agreement is conditioned upon
achieving a certain proportional stock ownership. The Kamrats and the Subscriber
believe that it is in their interests as shareholders to facilitate the
Subscriber’s investment in the Company at a price both advantageous to the
Company and acceptable to the Subscriber. To accommodate those ends, the parties
have agreed that the Kamrats will transfer a total of 3,827,655 shares of
Qualmax Common Stock (as defined below) to the Subscriber. In addition, to
accommodate the Kamrats’ willingness to transfer the Qualmax Common Stock to the
Subscriber, the Company has agreed to issue to the Kamrats a Warrant
representing the right to purchase 9.300378 shares of Series A Preferred Stock
(convertible into 27,777,778 shares of the Company’s common stock, par value
$0.01/share). D. Kamrat owns a total of 6,221,053 shares of common stock, par
value $0.001 per share (the “Qualmax Common Stock”), of Qualmax, Inc., a
Delaware corporation (“Qualmax”), and N. Kamrat owns a total of 6,328,153 shares
of Qualmax Common Stock. Qualmax, in turn, owns 100 shares of Series A Preferred
Stock, which shares of Series A Preferred Stock represent, immediately prior to
the consummation of the transactions contemplated by the Subscription Agreement,
approximately 86% of the voting power of the outstanding shares of capital stock
of the Company.
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
conditions herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
amend and restate the Original Subscription Agreement in its entirety as
follows.
 
1.  Purchase of Shares and Warrants.
 
(a)  Tranche A Shares and Warrants. At the Tranche A Closing (as defined below),
the Company irrevocably agrees to issue and sell to the Subscriber, and the
Subscriber
 
 
 

--------------------------------------------------------------------------------


 
irrevocably agrees to purchase from the Company, a total of 11.160454 shares of
Series A Preferred Stock (the “Tranche A Shares”, which shares are convertible
into 33,333,333 shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company), at a purchase price of $268,806.27 per share, for an
aggregate purchase price of Three Million Dollars ($3,000,000) (the “Tranche A
Purchase Price”). In addition, in consideration for the Subscriber’s payment of
the Tranche A Purchase Price, at the Trance A Closing the Company agrees issue
to the Subscriber a warrant to purchase a total of 9.300378 shares of Series A
Preferred Stock (convertible into 27,777,778 shares of Common Stock) at a price
per share of $268,806.27 (the “Tranche A Subscriber Warrants”).
 
(b)  Tranche B-1 Shares. Subject to Sections 1(e) and 1(f) hereof and the
satisfaction of the other conditions set forth in Section 2(b) hereof, in the
event the Company’s consolidated unaudited financial statements as filed on Form
10-QSB (or, Form 10-Q, if applicable) for the second quarter ending June 30,
2007 reflect EBITDA of: (A) $543,000 or greater for the three month period
ending June 30, 2007; or (B) $618,000 or greater for the six month period ending
June 30, 2007 (the “Tranche B-1 Closing Condition”), then at the Tranche B-1
Closing (as defined below), the Company irrevocably agrees to issue and sell to
the Subscriber, and the Subscriber irrevocably agrees to purchase, a total of
3.720151 shares of Series A Preferred Stock (the “Tranche B-1 Preferred
Shares”), at a purchase price of $268,806.27 per share, convertible into
11,111,111 shares of Common Stock, for a total purchase price of One Million
Dollars ($1,000,000) (the “Tranche B-1 Purchase Price”); provided, however, in
the event that prior to the satisfaction of the Tranche B-1 Closing Condition,
the certificate of incorporation of the Company has been amended to cause the
automatic conversion of the issued and outstanding shares of Series A Preferred
Stock into shares of Common Stock, in lieu of the purchase and sale of the
Tranche B-1 Preferred Shares at the Tranche B-1 Closing, the Company shall issue
and sell to the Subscriber, and the Subscriber shall purchase from the Company,
a total of 11,111,111 shares of Common Stock (the “Tranche B-1 Common Shares”),
at a purchase price of $0.09 per share. The Tranche B-1 Preferred Shares or
Tranche B-1 Common Shares issued to the Subscriber at the Tranche B-1 Closing
may hereinafter be referred to separately as the “Tranche B-1 Shares”.
 
 
2

--------------------------------------------------------------------------------


 
 
(c)  Tranche B-2 Shares. Subject to Sections 1(e) and 1(f) hereof and the
satisfaction of the other conditions set forth in Section 2(c) hereof, in the
event the Company’s consolidated unaudited financial statements as filed on Form
10-QSB (or, Form 10-Q, if applicable) for the third quarter ending September 30,
2007 reflect EBITDA of: (A) $885,000 or greater for the three month period
ending September 30, 2007; or (B) $1,503,000 or greater for the nine month
period ending September 30, 2007 (the “Tranche B-2 Closing Condition”), then at
the Tranche B-2 Closing (as defined below), the Company irrevocably agrees to
issue and sell to the Subscriber, and the Subscriber irrevocably agrees to
purchase, a total of 3.720151 shares of Series A Preferred Stock (the “Tranche
B-2 Preferred Shares”), at a purchase price of $268,806.27 per share,
convertible into 11,111,111 shares of Common Stock, for a total purchase price
of One Million Dollars ($1,000,000) (the “Tranche B-2 Purchase Price”);
provided, however, in the event that prior to the satisfaction of the Tranche
B-2 Closing Condition, the certificate of incorporation of the Company has been
amended to cause the automatic conversion of the issued and outstanding shares
of Series A Preferred Stock into shares of Common Stock, in lieu of the purchase
and sale of the Tranche B-2 Preferred Shares at the Tranche B-2 Closing, the
Company shall issue and sell to the Subscriber, and the Subscriber shall
purchase from the Company, a total of 11,111,111 shares of Common Stock (the
“Tranche B-2 Common Shares”), at a purchase price of $0.09 per share. The
Tranche B-2 Preferred Shares or Tranche B-2 Common Shares issued to the
Subscriber at the Tranche B-2 Closing may hereinafter be referred to separately
as the “Tranche B-2 Shares” and, together with the Tranche B-1 Shares, the
“Tranche B Shares”.
 
(d) Aggregate Tranche B Shares. If the Tranche B-1 Closing Condition is not
achieved, but the Tranche B-2 Closing Condition is achieved, then at the Tranche
B-2 Closing (as defined below), the Company irrevocably agrees to issue and sell
to the Subscriber, and the Subscriber irrevocably agrees to purchase, a total of
7.440303 shares of Series A Preferred Stock (the “Aggregate Tranche B Preferred
Shares”), at a purchase price of $268,806.27 per share, convertible into
22,222,222 shares of Common Stock, for a total purchase price of Two Million
Dollars ($2,000,000) (the “Aggregate Tranche B Purchase Price”); provided,
however, in the event that prior to the satisfaction of the Tranche B-2 Closing
Condition, the certificate of incorporation of the Company has been amended to
cause the automatic conversion of the issued and outstanding shares of Series A
Preferred Stock into shares of Common Stock, in lieu of the purchase and sale of
the Aggregate Tranche B Preferred Shares at the Tranche B-2 Closing, the Company
shall issue and sell to the Subscriber, and the Subscriber shall purchase from
the Company, a total of 22,222,222 shares of Common Stock (the “Aggregate
Tranche B Common Shares”), at a purchase price of $0.09 per share. The Aggregate
Tranche B Preferred Shares or Aggregate Tranche B Common Shares issued to the
Subscriber at the Tranche B-2 Closing may hereinafter be referred to separately
as the “Aggregate Tranche B Shares”.
 
(e) Optional Purchases by the Subscriber.
 
(i)  In the event the Tranche B-1 Closing Condition is not satisfied, the
Subscriber shall have the option, but not the obligation, to purchase the
Tranche B-1 Preferred Shares (or the Tranche B-1 Common Shares, if applicable),
at the Tranche B-1 Purchase Price in the manner set forth in Section 1(b) above.
The election of the
 

3

--------------------------------------------------------------------------------



Subscriber to purchase shares pursuant to this Section 1(e)(i) shall be made by
providing written notice (an “Election Notice”) to the Company no later than ten
(10) days after the Company has filed a Form 10-QSB (or, Form 10-Q, if
applicable) for the period ending June 30, 2007 indicating whether or not the
Subscriber elects to exercise any of its rights under this Section 1 (e)(i).
 
(ii) In the event: (A) the Tranche B-1 Closing Condition is satisfied but the
Tranche B-2 Closing Condition is not satisfied, the Subscriber shall have the
option, but not the obligation, to purchase the Tranche B-2 Preferred Shares (or
the Tranche B-2 Common Shares, if applicable), at the Tranche B-2 Purchase Price
in the manner set forth in Section 1(c) above; or (B) neither the Tranche B-1
Closing Condition nor the Tranche B-2 Closing Condition is satisfied, the
Subscriber shall have the option, but not the obligation, to purchase the
Aggregate Tranche B Preferred Shares (or the Aggregate Tranche B Common Shares,
if applicable), at the Aggregate Tranche B Purchase Price in the manner set
forth in Section 1(d) above. The election of the Subscriber to purchase shares
pursuant to clauses (ii)(A) or (ii)(B) above shall be made by providing an
Election Notice to the Company no later than ten (10) days after the Company has
filed a Form 10-QSB (or, Form 10-Q, if applicable) for the period ending
September 30, 2007 indicating whether or not the Subscriber elects to exercise
any of its rights under this clause (e)(ii).
 
(f) EBITDA. For purposes of Sections 1(b) and (c) hereof: (i) the term “EBITDA”
means earnings before interest, taxes, depreciation and amortization, as
determined in accordance with the Company’s consolidated unaudited financial
statement for the relevant period, prepared in accordance with GAAP consistently
applied; and (ii) the Tranche B-1 Closing Condition and Tranche B-2 Closing
Condition, as applicable, shall be deemed to have been satisfied upon delivery
by the Company to the Subscriber of financial statements as filed on the
applicable Form 10-QSB (or Form 10-Q if applicable) and evidencing the
satisfaction of the Tranche B-1 Closing Condition and Tranche B-2 Closing
Condition, as applicable. Notwithstanding anything contained herein to the
contrary, the EBITDA targets provide for in Sections 1(b) and (c) will be
subject to a margin of error of $100,000, meaning that EBITDA results within
$100,000 of the target will be treated as reaching the target for purposes of
satisfying the Tranche B-1 Closing Condition and/or the Tranche B-2 Closing
Condition, as applicable.
 
2.  Closings.
 
(a)  Tranche A Closing. The purchase and sale of the Tranche A Shares and the
Warrants shall be effective on the date hereof at 3:00 p.m. (EST), remotely at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York on the date hereof (the “Tranche A Closing”). The obligations
of the Company to issue and sell, and of the Subscriber to purchase, the Tranche
A Shares at the Tranche A Closing shall be conditioned on the following:
 
(i)  the Subscriber shall deliver, or cause to be delivered, to the Company:
 
   (A)          a counterpart signature page to this Agreement executed by a
duly authorized officer of the Subscriber;
 

 
(B)
the Tranche A Purchase Price, in immediately available funds by wire transfer to
an account designated by the Company in writing to the Subscriber;

 
 
 
4

--------------------------------------------------------------------------------


 

 
(C)
a counterpart signature page to the Amended and Restated Voting Agreement, in
the form attached as Exhibit A hereto (the “Voting Agreement”), executed by a
duly authorized officer of the Subscriber, Selvin and Sylvia Passen, TBTE Dr.
Selvin Passen and Oregon Spirit, LLC (collectively, the “Subscriber
Affiliates”);

 

 
(D)
a counterpart signature page to the Amended and Restated Lock-Up Agreement, in
the form attached as Exhibit B hereto (the “Lock-Up Agreement” and, together
with the Voting Agreement, the “Ancillary Agreements”), executed by a duly
authorized officer of the Subscriber and each other Passen Holder (as defined in
the Lock-Up Agreement); and

 

 
(E)
a counterpart signature page to the Amended and Restated Escrow Agreement, a
copy of which shall also be delivered to the escrow agent thereunder, in the
form attached as Exhibit C hereto (the “Escrow Agreement” and, together with the
Voting Agreement and the Lock-Up Agreement, the “Ancillary Agreements”),
executed by a duly authorized officer of the Subscriber;

 

 
(F)
the stock certificate representing the Tranche A Shares issued pursuant to the
Original Subscription Agreement, which stock certificate will be cancelled by
the Company; and

 
(iii)  the Company shall deliver, or cause to be delivered, to the Subscriber:
 

 
(A)
a counterpart signature page to this Agreement executed by a duly authorized
officer of the Company;

 

 
(B)
a counterpart signature page to the Voting Agreement, executed by a duly
authorized officer of the Company, Qualmax, Inc., M. David Kamrat, Noah Kamrat,
Jane Kamrat and Tracy Habecker (collectively, the “Qualmax Affiliates”);


 
(C)
a counterpart signature page to the Lock-Up Agreement, executed by a duly
authorized officer of the Company and each Qualmax Holder (as defined in the
Lock-Up Agreement);

 
 
 
5

--------------------------------------------------------------------------------


 
 

 
(D)
a counterpart signature page to the Escrow Agreement, a copy of which shall also
be delivered to the escrow agent thereunder, executed by a duly authorized
officer of the Company, together with delivery to the escrow agent of one or
more stock certificates representing the Tranche B-1 Shares and Tranche B-2
Shares;

 

 
(E)
a stock certificate representing the Tranche A Shares executed by a duly
authorized officer of the Company pursuant to the terms of this Agreement;

 

 
(F)
a counterpart signature page to the Warrant Agreement, in the form attached as
Exhibit D hereto (the “Warrant Agreement”), executed by a duly authorized
officer of the Subscriber, which Warrant Agreement shall represent the rights of
the Subscriber in respect of the Warrants; and

 

 
(G)
a certificate copy of the Certificate of Amendment to the Certificate of
Designation, Preferences and Rights of the Series A Preferred Stock, in the form
attached as Exhibit E hereto, evidencing the increase of the authorized number
of shares of Series A Preferred Stock from 100 to 200.

 
(b)  Tranche B-1 Closing. The purchase and sale of the Tranche B-1 Shares, if
applicable, shall take place at 3:00 p.m. (EST), remotely at the offices of
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New
York no later than five (5) business days following the satisfaction, or waiver,
of the Tranche B-1 Closing Condition (the “Tranche B-1 Closing”) and subject to
delivery and/or receipt of the following:
 
(i)  the Subscriber shall deliver, or cause to be delivered, to the Company: (A)
the Tranche B-1 Purchase Price, in immediately available funds by wire transfer
to an account designated by the Company in writing to the Subscriber; and (B) a
certificate executed by a duly authorized officer of the Subscriber certifying
that the representations and warranties made by the Subscriber in Section 3
hereof are true and correct in all material respect as of the date of the
Tranche B-1 Closing (except to the extent a representation or warranty is
expressly limited by its terms to another date); and
 
(ii) the Company shall deliver, or cause to be delivered, to the Subscriber: (A)
in accordance with the terms of the Escrow Agreement, a stock certificate
representing the Tranche B-1 Shares purchased at the Tranche B Closing; and (B)
a certificate executed by a duly authorized officer of the Company certifying
that (i) the representations and warranties made by the Company in Section 4
hereof are true and correct in all material respect as of the date of the
Tranche B-1 Closing (except to the extent a representation or warranty is
expressly limited by its terms to another date), and (ii) there shall have been
no material adverse change in the business, condition (financial or otherwise),
assets,
 
 
6

--------------------------------------------------------------------------------


 
 
liabilities (contingent or otherwise), operations or results of operations of
the Company since the date of this Agreement.
 
(c) Tranche B-2 Closing. The purchase and sale of the Tranche B-2 Shares, or, if
applicable, the Aggregate Tranche B Shares, shall take place at 3:00 p.m. (EST),
remotely at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of
the Americas, New York, New York no later than five (5) business days following
the satisfaction, or waiver, of the Tranche B-2 Closing Condition, or the
receipt of an Election Notice from the Subscriber, as applicable (the “Tranche
B-2 Closing”) and subject to delivery and/or receipt of the following:
 
(i) the Subscriber shall deliver, or cause to be delivered, to the Company: (A)
the Tranche B-2 Purchase Price or the Aggregate Tranche B Purchase Price, as
applicable, in immediately available funds by wire transfer to an account
designated by the Company in writing to the Subscriber; and (B) a certificate
executed by a duly authorized officer of the Subscriber certifying that the
representations and warranties made by the Subscriber in Section 3 hereof are
true and correct in all material respect as of the date of the Tranche B-2
Closing (except to the extent a representation or warranty is expressly limited
by its terms to another date); and
 
(ii) the Company shall deliver, or cause to be delivered, to the Subscriber: (A)
in accordance with the terms of the Escrow Agreement, a stock certificate
representing the Tranche B-2 Shares, or the Aggregate Tranche B Shares, as
applicable, purchased at the Tranche B-2 Closing; and (B) a certificate executed
by a duly authorized officer of the Company certifying that (i) the
representations and warranties made by the Company in Section 4 hereof are true
and correct in all material respect as of the date of the Tranche B-2 Closing
(except to the extent a representation or warranty is expressly limited by its
terms to another date), and (ii) there shall have been no material adverse
change in the business, condition (financial or otherwise), assets, liabilities
(contingent or otherwise), operations or results of operations of the Company
since the date of the Tranche B-1 Closing.
 
(d) The Company shall use the cash proceeds received in connection with the sale
and issuance of the shares of Series A Preferred Stock, or Common Stock,
hereunder for working capital and other purposes generally consistent with the
use of proceeds illustration attached as Annex A hereto, as the same may be
approved and modified by the board of directors of the Company from and after
the Tranche A Closing. The Company agrees to repay from the proceeds received
from the Tranche A Purchase Price, the principal amount of the loan made by
Oregon Spirit, LLC to the Company on December 1, 2006 in the amount of $500,000
at the Tranche A Closing (the “Oregon Loan”), at which time any and all
obligations, including accrued and unpaid interest, due and payable in respect
of the Oregon Loan shall be satisfied in full and the Company shall have no
further obligation to make payments in respect thereof.
 
3.  Share Transfer by Kamrats, Warrants Issued to Kamrats. At the Tranche A
Closing, in addition to the foregoing, the Company shall issue to the Kamrats
certain Warrants, and the Kamrats will transfer the Qualmax Transfer Shares (as
defined below) to the Subscriber, as follows:
 
 
7

--------------------------------------------------------------------------------


 
 
(a)  Kamrat Warrants. The Company shall issue at the Tranche A Closing to each
of D. Kamrat and N. Kamrat a Warrant to purchase a total of 4.650189 shares of
Series A Preferred Stock (convertible into 13,888,889 shares of Common Stock) at
a price per share of $268,806.27 (in total the “Kamrat Warrants”), and at the
Tranche A Closing shall deliver to the Kamrats a counterpart signature page to
the Kamrat Warrant Agreement, in the form attached as Exhibit D hereto (the
“Kamrat Warrant Agreement”), executed by a duly authorized officer of the
Company, which Kamrat Warrant Agreement shall represent the rights of the
Kamrats in respect of the Warrants.
 
(b)  Qualmax Transfer Shares. The Kamrats will transfer at the Tranche A Closing
a total of 3,827,655 shares of their Qualmax Common Stock (the “Qualmax Transfer
Shares”) to the Subscriber, and promptly after closing shall deliver to the
Subscriber a copy of a letter of instruction executed by a duly authorized
officer of Qualmax to Qualmax’s transfer agent directing the issuance of a stock
certificate representing the Qualmax Transfer Shares executed by a duly
authorized officer of Qualmax, pursuant to the terms of this Agreement.
 
(c) Post-Merger Share Adjustment. In the event of a merger between Qualmax and
the Company, or a share exchange or any other event as a result of which Qualmax
shareholders receive shares of the Company’s stock in exchange for all of their
Qualmax shares (the “Merger”), the number of shares of Qualmax Common Stock
(issued immediately prior to the Merger) transferred or transferable to the
Subscriber pursuant to this Section 3 shall be increased or decreased, if
necessary, and Qualmax and/or Company shares transferred between the Subscriber
and the Kamrats accordingly, in order to provide that, immediately after the
Merger:


(i)  the sum of all shares of the Company’s stock (on an as converted basis,
adjusted for splits, stock dividends, and the like) (A) held by each of Noah
Kamrat, David Kamrat, Jane Kamrat and Tracy Habecker (the “Kamrat Family”) at
the time of the Tranche A Closing, and shares issuable upon exercise of the
Warrant by the Kamrats, and (B) issued or distributed to the Kamrat Family, or
any of them, as a result of the Merger, is equal to


(ii)  the sum of (A) 7,500,000 (that number representing the shares of the
Company’s common stock acquired by Oregon Spirit, LLC on September 14, 2006),
(B) the number of shares of shares of the Company’s common stock into which the
shares of Qualmax Common Stock transferred or transferable to the Subscriber
pursuant to Section 1 above (including any Tranche B Shares, as defined in the
Subscription Agreement, even if unissued) are convertible, (C) or issuable upon
exercise of the Tranche A Subscriber Warrant by the Subscriber, and (D) all
shares of the Company’s stock issued or distributed to Dr. Selvin Passen, Oregon
Spirit, LLC, Passen Investments, LLC, Jacob Schorr, Ph.D., or any affiliate of
any of the foregoing, as a result of the Merger (for purposes of clarification,
the sum determined pursuant to this Section 3(c)(ii) shall not include
 
 
 
8

--------------------------------------------------------------------------------


 
 
 the 9,750,000 shares of the Company’s common stock that are owned by Selvin and
Sylvia Passen, TBTE, as of the date of this Agreement).
 
(d) Representations and Warranties of the Kamrats to the Subscriber. Each of the
Kamrats (each a “Kamrat Party”) represents and warrants to the Subscriber as to
himself, as follows:
 
  (i) Such Kamrat Party has full legal capacity to enter into and carry out his
obligations under this Agreement.
 
  (ii) Such Kamrat Party owns of record and beneficially, and has good and valid
title to and the right to convey and deliver to the Subscriber, the shares of
Qualmax Common Stock delivered by such Kamrat Party hereunder, free and clear of
any liens, claims or encumbrances (collectively, “Liens”).
 
  (iii) This Agreement has been duly executed and delivered by such Kamrat Party
and constitutes the legal, valid and binding obligation of such Kamrat Party,
enforceable against such Kamrat Party in accordance with its terms.
 
  (iv) Neither the execution, delivery or performance of this Agreement by such
Kamrat Party, nor the consummation of the transactions contemplated hereby,
violates or conflicts with, creates a default under or a Lien upon any of such
Kamrat Party’s assets or properties pursuant to, or requires the consent,
approval or order of any government or governmental agency or other person or
entity under (i) any note, indenture, lease, license or other material agreement
to which the undersigned is a party or by which it or any of its assets or
properties is bound or (ii) any statute, law, rule, regulation or court decree
binding upon or applicable to such Kamrat Party or such Kamrat Party’s assets or
properties.
 
  (v) The Kamrat Party is acquiring the Kamrat Warrants for its own account, for
investment, and not (i) in connection with the offer or sale of such Kamrat
Warrants, or any interest therein, to others, (ii) with a view to the
distribution of such shares of Kamrat Warrants, or any interest therein, within
the meaning of the Act and (iii) with a view to underwriting any such
distribution, and the Kamrat Party agrees not to engage in conduct which may
violate the registration requirements of the Act or any state securities
laws.The Kamrat Party understands that the Warrants, or underlying shares, have
not been registered under the Act or any state securities laws, and that the
Warrants, or underlying shares, may not be transferred or sold unless such
registration is then effective or an exemption from such registration is then
available.
 
  (vi) The Kamrat Party is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D promulgated under the Act.
 
(e). Representations and Warranties of the Subscriber to the Kamrats. P&S
represents and warrants to each Kamrat Party, as follows:
 
 
9

--------------------------------------------------------------------------------


 
 

(i) 
The Subscriber has full limited liability company authority to enter into and
carry out its obligations under this Agreement.

 
  (ii) This Agreement has been duly executed and delivered by The Subscriber and
constitutes the legal, valid and binding obligation of The Subscriber,
enforceable against The Subscriber in accordance with its terms.
 
  (iii) Neither the execution, delivery or performance of this Agreement by The
Subscriber, nor the consummation of the transactions contemplated hereby,
violates or conflicts with, creates a default under or a Lien upon any of the
Subscriber’s assets or properties pursuant to, or requires the consent, approval
or order of any government or governmental agency or other person or entity
under (i) any note, indenture, lease, license or other material agreement to
which the Subscriber is a party or by which it or any of its assets or
properties is bound or (ii) any statute, law, rule, regulation or court decree
binding upon or applicable to the Subscriber or its assets or properties.
 
  (iv) The Subscriber is acquiring the shares of Qualmax Common Stock
transferred under Sections 1(a) and (b) hereof for its own account, for
investment, and not (i) in connection with the offer or sale of such shares of
Qualmax Common Stock, or any interest therein, to others, (ii) with a view to
the distribution of such shares of Qualmax Common Stock, or any interest
therein, within the meaning of the Act and (iii) with a view to underwriting any
such distribution, and the Subscriber agrees not to engage in conduct which may
violate the registration requirements of the Act or any state securities laws.
The Subscriber understands that the shares of Qualmax Common Stock have not been
registered under the Act or any state securities laws, and that the shares of
Qualmax Common Stock may not be transferred or sold unless such registration is
then effective or an exemption from such registration is then available.
 
(v) The Subscriber is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Act.

4.  Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Company as of the date hereof and, except to the
extent any representation or warranty is made as of a particular date, if the
Tranche B-1 Closing shall occur, as of the date of the Tranche B-1 Closing and
if the Tranche B-2 Closing shall occur, the date of the Tranche B-2 Closing, as
follows:
 
(a)  The Subscriber is a limited liability company duly organized, validly
existing and in good standing under the laws of State of Nevada.
 
(b)  The execution, delivery and performance by the Subscriber of this Agreement
and the Ancillary Agreements and the consummation by the Subscriber of the
transactions contemplated hereby and thereby are within the powers of the
Subscriber and have been duly authorized by all necessary action on the part of
the Subscriber.
 
 
10

--------------------------------------------------------------------------------


 
 
This Agreement and the Ancillary Agreements have been duly executed and
delivered on behalf of the Subscriber. This Agreement and the Ancillary
Agreements constitute valid and binding agreements of the Subscriber,
enforceable against the Subscriber in accordance with their respective terms.
 
(c) The Subscriber understands that the Tranche A Shares, the Tranche B Shares,
the Warrants, the shares of Common Stock issuable upon conversion of the Tranche
A Shares and, to the extent issued hereunder, the Tranche B Shares, and the
shares of Series A Stock (or Common Stock) issuable upon exercise of the
Warrants (collectively, the “Securities”), have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any state securities laws, and
are being offered and sold in reliance upon certain transactional exemptions
from the registration provisions of such laws, and are characterized as
“restricted securities” under the Federal and state securities laws inasmuch and
that under Federal and state securities laws and applicable regulations, such
securities may be resold without registration under the Act and applicable state
securities laws only in certain limited circumstances.
 
(d) The Subscriber is acquiring the Securities for its own account for
investment, not as nominee or agent, and not with a view to the sale or
distribution thereof or the granting of any participation therein in violation
of the securities laws, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein in
violation of the securities laws. No one else has a beneficial interest in the
Securities. The Subscriber does not intend to and will not resell the Securities
unless, at a future date, they are registered under the Act or a specific
exemption from registration is available to the Subscriber in connection with
any such resale. The Subscriber understands that an exemption from such
registration may be available pursuant to Rule 144 promulgated under the Act
(“Rule 144”) by the Securities and Exchange Commission but that in no event may
the Subscriber sell the Securities pursuant to Rule 144 prior to the expiration
of a one-year period after the Subscriber has acquired the Securities and a
minimum two-year holding period may be required in some cases; and that any
sales pursuant to Rule 144 can only be made in full compliance with the
provisions thereof.

(e) The Subscriber is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Act.
 
(f) The Subscriber understands that each certificate representing the Securities
will bear on its face a legend in substantially the following form:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THESE SECURITIES ARE RESTRICTED SECURITIES AS DEFINED IN RULE 144
PROMULGATED UNDER THE ACT AND MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE
DISTRIBUTED EXCEPT (A) IN CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, (B) IN COMPLIANCE WITH RULE
144 AND AN EXEMPTION UNDER APPLICABLE STATE SECURITIES LAWS, OR (C) PURSUANT TO
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION OR COMPLIANCE IS NOT REQUIRED.”
 
 
11

--------------------------------------------------------------------------------


 
The Subscriber further understands that the Company may place a stop transfer
order pertaining to the certificates evidencing the Securities with the transfer
agent to the same effect as such restrictive legend.
 
(g) The Subscriber has such knowledge and experience in financial, taxation,
securities, investments and other business matters that it is capable of
evaluating the merits and risks of the Subscriber’s investment in the Securities
or has obtained the advice of an attorney, certified public accountant or
registered investment advisor with respect to the merits and risks of its
investment in the Securities. The Subscriber has not relied on the Company or
any of its officers, directors, stockholders or professional advisors for advice
as to the economic, legal or tax consequences of an investment in the
Securities. The Subscriber understands that the Company is subject to all of the
risks inherent in a development stage business and additional risks that are
inherent in the Company’s business, including, without limitation, those set
forth in the Company’s Form 10-KSB for the year ended May 31, 2006 and those set
forth in the Company’s Form 10-QSB for the quarter ended September 30, 2006. The
Subscriber has taken full cognizance of and understands those risks and the
effect they may have on the Subscriber’s investment.
 
(h) The Subscriber has been provided with the opportunity to visit the places of
business of the Company and ask questions of, and receive answers from, the
Company and its officers, employees and agents concerning the business and
financial condition of the Company and the Subscriber has received satisfactory
answers to any such questions and has no further questions at this time.

(i) The Subscriber understands that its investment in the Securities and the
Company is speculative and may remain so for an indefinite period, that
substantial additional investments in the Company may be required and that there
is no assurance that any such additional investments can be obtained, and
acknowledges that it is able to bear the economic risk of its investment in the
Securities should it be determined ultimately to be worthless.
 
(j) The Subscriber recognizes the speculative nature and risks of loss
associated with an investment in the Company and represents that the Securities
subscribed for constitute an investment which is suitable and consistent with
the Subscriber’s investment program. The Subscriber has the financial ability to
bear the economic risk of its investment in the Securities, including a possible
loss of its entire investment, has adequate means of providing for its current
needs and contingencies and has no need to liquidity in its investment in the
Company. The Subscriber acknowledges that it may find it impossible to liquidate
the investment at a time when it may be desirable to do so, or at any other
time. The Subscriber’s overall commitment to investments which are not readily
marketable is not disproportionate to its net worth and its investment in the
Company will not cause such overall commitment to become excessive.
 
 
12

--------------------------------------------------------------------------------


 
(k) Neither the Company nor any person acting on its behalf has offered, offered
to sell, offered for sale or sold to the Subscriber by means of any form of
general solicitation or general advertising.
 
(l) Neither the execution, delivery, nor performance of this Agreement or any
Ancillary Agreement by the Subscriber violates or conflicts with, creates (with
or without the giving of notice or the lapse of time, or both) a default under
or a lien upon any of the Subscriber’s assets or properties pursuant to,
entitles any party to terminate, or requires the consent, approval or order of
any government or governmental agency or other person or entity under (i) any
material agreement to which the Subscriber is a party or by which the Subscriber
or any of its properties or assets is bound or (ii) any statute, law, rule,
regulation, order, judgment or decree binding upon or applicable to the
Subscriber or its assets or properties.
 
(m) The Subscriber has been advised by the Company and understands that the
Securities are being offered and issued on the basis of the statutory exemption
provided by Section 4(2) of the Act and/or Regulation D promulgated under the
Act, or both, relating to transactions by an issuer not involving any public
offering, and under similar exemptions under certain state securities laws; that
this transaction has not been reviewed by, passed on or submitted to any United
States Federal or state agency or self-regulatory organization where an
exemption is being relied upon; and that the Company’s reliance thereon is based
in part upon the representations made by the Subscriber in this Agreement.
 
(n) There is no investment banker, broker, finder or other intermediary which
has been retained by or is authorized to act on behalf of the Subscriber who
might be entitled to any fee or commission from the Subscriber, the Company or
any of their respective affiliates upon consummation of the transactions
contemplated by this Agreement or by the Ancillary Agreements.

5.  Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber as of the date hereof and, if the Tranche B-1
Closing shall occur, as of the date of the Tranche B-1 Closing and if the
Tranche B-2 Closing shall occur, the date of the Tranche B-2 Closing, as
follows.
 
(a)  The Company is duly organized, validly existing and in good standing under
the laws of Delaware with full power and authority to own, lease, license and
use properties and assets and to carry out the business in which it is engaged.
 
(b)  As of the date of this Agreement, the authorized capital of the Company
consists of: (i) 50,000,000 shares of Common Stock, of which 44,303,939 shares
of Common Stock are issued and outstanding; and (b) and 1,000 shares of
preferred stock, $.01 par value per share (“Preferred Stock”), of which 100
shares of Preferred Stock have been designated as Series A Convertible Preferred
Stock, of which all such shares are issued and outstanding.
 
 
13

--------------------------------------------------------------------------------


 
 
(c)  As of the date of this Agreement, and before giving effect to the issuance
of the Securities, there are issued and outstanding options (including both
vested and unvested), contingent share obligations and warrants to purchase an
aggregate of 5,475,000 shares of Common Stock at various prices and upon various
conditions. Other than as described herein or in the Company’s filings with the
U.S. Securities and Exchange Commission (the “Commission”), there are no
outstanding rights, agreements, arrangements or understanding to which the
Company is a party (written or oral), granted, entered into, made or arising
after September 15, 2006, which would obligate the Company to issue any equity
interest, option, warrant, convertible note, or other types of securities or to
register any shares in a registration statement filed with the Commission, and
there are no anti-dilution or price adjustment provisions regarding any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Securities.
 
(d)  The Company has the corporate power to execute, deliver and perform this
Agreement and each Ancillary Agreement to which the Company is a party in the
time and manner contemplated hereunder and thereunder, and has taken all
requisite corporate action to issue and deliver the Securities to the Subscriber
in the manner set forth herein.
 
(e)  No consent of any party to any material contract, agreement, instrument,
lease, license, arrangement or understanding to which the Company or any of its
subsidiaries is a party or to which any of its or their respective properties or
assets are subject is required for the execution, delivery or performance by the
Company of this Agreement or the Ancillary Agreements to which the Company is a
party or the issuance and sale of the Securities on the terms and subject to the
conditions set forth herein.
 
(f) The execution, delivery and performance of this Agreement and each Ancillary
Agreement to which the Company is a party, and the issuance and sale of the
Securities on the terms and subject to the conditions set forth herein, will not
violate or result in a breach of, or entitle any party (with or without the
giving of notice or the passage of time or both) to terminate or call a default
under any contract or agreement to which the Company is a party or violate or
result in a breach of any term of the certificate of incorporation or bylaws of
the Company, or violate any law, rule, regulation, order, judgment or decree
binding upon, the Company or any of its subsidiaries, or to which any of their
respective operations, businesses, properties or assets are subject, except to
the extent any such breach, termination, violation or default would not have a
material adverse effect an the operations, business, properties or assets of the
Company.
 
(g) The Securities, upon their issuance and delivery to the Subscriber on the
terms and subject to the conditions set forth herein, in exchange for payment of
the purchase price applicable thereof, will be duly and validly issued, fully
paid and non-assessable with no personal liability attaching to the ownership
interest thereof.
 
(h) The financial statements and related notes thereto contained in the
Company’s filings with the Commission (the “Company Financials”) since September
15, 2006, are complete in all material respects, comply in all material respects
with the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
the rules and regulations of the Commission promulgated thereunder and have been
prepared in accordance with United States
 
 
14

--------------------------------------------------------------------------------


 
 
generally accepted accounting principles applied on a basis consistent
throughout the periods indicated and consistent with each other. The Company
Financials present fairly and accurately the financial condition and operating
results of the Company in all material respects as of the dates and during the
periods indicated therein and are consistent with the books and records of the
Company. Except as set forth in the Company Financials, the Company has no
material liabilities, contingent or otherwise, other than liabilities incurred
in the normal conduct of business or disclosed on the Company Financials as of
September 30, 2006. Since September 30, 2006, there has been no change in any
accounting policies, principles, methods or practices, including any change with
respect to reserves (whether for bad debts, contingent liabilities or otherwise)
of the Company. 
 
(i) Since September 15, 2006, the Company has made all filings with the
Commission that it has been required to make under the Act and the Exchange Act
(the “Commission Filings”). As of their respective filing dates, such filings
already filed by the Company or to be filed by the Company after the date hereof
will comply in all material respects with the requirements of the Act and the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder, as the case may be, and none of the filings with the Commission
contained or will contain any untrue statement of a material fact or omitted or
will omit any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances in which they were
made, not misleading, except to the extent such filings have been on or prior to
the date of this Agreement corrected, updated or superseded by a document
subsequently filed with Commission.
 
(j) Since September 15, 2006, there has been no material adverse change nor any
material adverse development in the business, properties, operations, financial
condition, outstanding securities or results of operations of the Company, and
no event has occurred or circumstance exists that is reasonably likely to result
in such a material adverse change. 
 
(k) Except as previously disclosed in the Commission Filings, and except for
amounts owed to Dr. Selvin Passen or Oregon Spirit, LLC, the Company is not
indebted to any of the Company’s stockholders, officers or directors or their
Affiliates in any amount whatsoever (including, without limitation, any salary,
deferred compensation or rent payable, other than amounts payable for current
service to the Company). 
 
(l) Except as previously disclosed in the Commission Filings, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body, or arbitration tribunal pending or, to the Knowledge of
the Company (as defined below), threatened, against or affecting the Company, in
which an unfavorable decision, ruling or finding would have a material adverse
effect on the properties, business, condition (financial or other) or results of
operations of the Company, taken as a whole, or the transactions contemplated by
this Agreement, or which would adversely affect the validity or enforceability
of, or the authority or ability of the Company to perform its obligations under,
this Agreement. All references to the “Knowledge of the Company” in this
Agreement shall mean the actual knowledge of the officers of the Company or the
knowledge that the Company could reasonably be expected to have, after
reasonable investigation and due diligence.
 
 
15

--------------------------------------------------------------------------------


 
 
(m) Except as previously disclosed in the Commission Filings, the Company is not
in default in the performance or observance of any material obligation, covenant
or condition contained in any indenture, mortgage, deed of trust or other
instrument or agreement to which it is a party by which it or its property may
be bound.
 
(n) Except as may be reflected on Annex A, the Company has not incurred any
liability for any finder’s or brokerage fees or agent’s commissions in
connection with the transactions contemplated by this Agreement.
 
(o) Subject to the accuracy of the Subscriber’s representations and warranties
set forth in Section 4 hereof, (i) the offer, sale and issuance of the
Securities, (ii) the issuance of Common Stock pursuant to the conversion and/or
exercise of such securities into shares of Common Stock, each as contemplated by
this Agreement, are exempt from the registration requirements of the Securities
Act. The Company agrees that neither the Company nor anyone acting on its behalf
will offer any of the Series A Preferred Stock, or any similar securities for
issuance or sale, or solicit any offer to acquire any of the same from anyone so
as to render the issuance and sale of such securities subject to the
registration requirements of the Securities Act. The Company has not offered or
sold the Series A Preferred Stock by any form of general solicitation or general
advertising, as such terms are used in Rule 502(c) under the Securities Act.
 
5. Registration Rights.
 
(a) If at any time after the date hereof and up to the earlier of (i) such time
as the Subscriber may sell all of the Tranche A Shares, the Tranche B Shares,
the Warrants and the shares of Common Stock issuable upon conversion of the
Tranche A Shares or Tranche B Shares, or upon exercise of the Warrants (as used
in this Section 5 the “Shares”) pursuant to Rule 144 under the Securities Act
without limitation as to volume, (ii) two (2) years following the date hereof
and (iii) the Company registering the Covered Shares (as defined below) for
resale under the Securities Exchange Act of 1934, the Company proposes to
register for sale any equity securities under the Act, it will at such time give
written notice to the Subscriber of its intention to do so. Upon written request
of the Subscriber given within 15 days after the giving of any such notice by
the Company, the Company will use its reasonable efforts to cause the Shares, if
applicable (the “Covered Shares”), for which registration is requested to be
promptly registered under the Act as a part of the offering being made under the
same registration statement proposed to be filed by the Company; provided,
however, if the offering to which the proposed registration statement relates is
to be distributed by or through an underwriter approved by the Company, the
Subscriber may at its option agree to sell the Covered Shares through such
underwriter on the same terms and conditions as the underwriter agrees to sell
the other securities proposed to be registered, and provided further, that, if
such underwriter determines that the inclusion of all such Covered Shares for
which registration is requested would have an adverse effect on the offering,
then the size of the offering shall be reduced accordingly, and the Subscriber
shall be entitled hereunder to participate in the underwriting and register the
Covered Shares on a pro rata basis with the Company and any other parties
participating in such offering, or in such other quantity as may be permitted by
the underwriter.
 
 
16

--------------------------------------------------------------------------------


 
(b) The Company shall prepare and as promptly as reasonably practicable file
with the Securities and Exchange Commission (the “Commission”) all amendments,
post-effective amendments and supplements to a registration statement pursuant
to Section 5(a) (and the prospectus used in connection therewith) as may be
necessary under the Act and the regulations of the Commission to permit the sale
of the Covered Shares to the public.
 
(c) In the event of the participation of the Subscriber in a registration as set
forth in Section 5(a), the Subscriber shall promptly furnish to the Company such
information as the Company may reasonably request and as shall be required in
connection with the registration and related proceedings, and shall represent to
the accuracy of such information. In addition, the Subscriber agrees to enter
into any customary documents or other agreements with the Company or the
underwriters in connection with the registration and related proceedings, to
contain such representations and warranties and such other terms as are
customarily contained in such agreements (including, without limitation,
customary indemnification provisions), provided that the Subscriber shall not be
required to make any representations, warranties or agreements other than
representations, warranties or agreements regarding the Subscriber, the
Subscriber’s intended method of distribution, and any other representations,
warranties or agreements required by law.
 
6. Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive execution and delivery of this Agreement
and the purchase of the Securities hereunder.
 
7. Notices. Unless otherwise specifically provided herein, all notices or other
communications under this Agreement shall be effective only if in writing and
delivered by hand, delivered by telecopier, or mailed by overnight courier
service:
 
(a) if to the Company or Qualmax, addressed to its principal executive offices
at 340 West Fifth Avenue, Eugene, Oregon 97401, Attn: General Counsel, with a
copy to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036, Attn: Scott S. Rosenblum;

(b) if to the Subscriber, TBTE or Oregon Spirit, addressed to 2019 SW 20th
Street, Suite 108, Fort Lauderdale, Florida 33315, Attn: Selvin Passen, M.D.,
with a copy to Adelberg Rudow, Dorf & Hendler, LLC, 7 Saint Paul Street, Suite
600, Baltimore, MD 21202, Attn: David B. Rudow, Esquire; and
 
(c) if to any Kamrat Party, addressed to the Kamrat party care of Qualmax, Inc.
at its principal executive offices at 340 West Fifth Avenue, Eugene, Oregon
97401, Attn: General Counsel, with a copy to Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, New York 10036, Attn: Scott S.
Rosenblum.
 
8. Modifications; Waiver. No modification or waiver of any provision of this
Agreement or consent to any departure therefrom shall be effective unless in
writing and approved by all of the parties hereto.
 
9. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereby, and supersedes all
negotiations, agreements, representations, warranties, commitments, whether in
writing or oral, prior to the date hereof, including the Original Subscription
Agreement.
 
 
17

--------------------------------------------------------------------------------


 
 
10. Successors and Assigns. All of the terms of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto. Notwithstanding the foregoing, the
Subscriber may not assign its rights under this Agreement without the written
consent of the Company; provided, however, the Subscriber may assign its rights
under this Agreement, to Selvin Passen, M.D. (“Passen”), or to Jacob Schorr,
Ph.D. (“Schorr”) any member of the immediate family or either, trusts for which
either and/or members of his immediate family are the sole beneficiaries, and
business entities wholly owned by either and/or members of his immediate family,
without the consent of the Company.
 
11. Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. Each
party shall receive a duplicate original of the counterpart copy or copies
executed by it. Facsimile transmission of any signed original counterpart and/or
retransmission of any signed facsimile transmission shall be deemed the same as
the delivery of an original.
 
12. Governing Law and Forum. This Agreement shall be governed by the laws of the
State of Florida without regard to its principles of conflicts of laws.
 
13. Severability. In the event any provision of this Agreement or the
application of such provision to any party shall be held by a court of competent
jurisdiction to be contrary to law, the remaining provisions of this Agreement
shall remain in full force and effect.
 
14. Expenses. Each party hereto shall bear the fees, costs and expenses incurred
by such party in the preparation, negotiation, execution and delivery of this
Agreement and the Ancillary Agreements.

15. Specific Performance. Each party acknowledges that irreparable damage would
occur to the other parties hereto in the event that any of the provisions of
this Agreement or the Ancillary Agreements were not performed by such party in
accordance with their specific terms or were otherwise breached by such party
and that money damages would not provide an adequate remedy to the non-breaching
parties. It is accordingly agreed that the non-breaching parties hereto shall be
entitled to an injunction and other equitable remedies to prevent breaches by
the breaching party of this Agreement and any Ancillary Agreement and to enforce
specifically the terms and provisions hereof or thereof in any court of the
United States or any state thereof or any other court having jurisdiction, this
being in addition to any other remedy to which such non-breaching parties may be
entitled at law or in equity or otherwise.
 
16. Mutual Drafting. The parties hereto are sophisticated and have been
represented by lawyers who have carefully negotiated the provisions hereof and
each Ancillary Agreement. As a consequence, the parties do not intend that the
presumptions of any laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any Ancillary Agreement and therefore waive their effects.
 
 
18

--------------------------------------------------------------------------------


 
 
17. Confidentiality. The Subscriber acknowledges that in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby, it has received, and may in the future receive, material non-public
information concerning the Company and its financial condition, prospects and/or
results of operations (“Confidential Information”). The Subscriber covenants and
agrees that it will not use, reproduce, distribute and/or disclose (orally or in
writing), any Confidential Information, in whole or in part, except to its
advisors and representatives and solely for the purpose of evaluating its
purchase of the shares of Series A Preferred Stock and/or Common Stock, as
applicable, hereunder. Any information provided to the Subscriber will not be
considered “Confidential Information” if and to the extent such information is
or becomes publicly available through no fault of the Subscriber or as a result
of the Subscriber being legally compelled to disclose such information pursuant
to any court or other government order or any other applicable legal procedure;
provided, however, that if the Subscriber is legally compelled to disclose any
such information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide the Company with prompt notice of
any such request or order in time sufficient to enable the Company to seek an
appropriate protective order and shall provide the Company with reasonable
assistance in obtaining such protective order.
 
[signature pages follow]
 


 
 
 

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement by persons
thereunto duly authorized, effective as of the date first above written.
 
THE SUBSCRIBER:


P&S SPIRIT, LLC


By: /s/ Selvin Passen, M.D.                                
Name: Selvin Passen, M.D.
Title: Manager


Address: 2019 SW 20th Street, Suite 108
Ft. Lauderdale, FL 33315




THE COMPANY:


NEW WORLD BRANDS, INC.


By: /s/ M. David Kamrat                             
Name: M. David Kamrat
Title: CEO


Address: 340 W. 5th Avenue
Eugene, OR 97401




THE KAMRATS:


/s/ M. David Kamrat                                                
M. David Kamrat


/s/ Noah Kamrat                                                     
Noah Kamrat
 
 

 
20

 
 
 